USDC SDNY
DOCUMENT
ELECTRONICALLY FILED                     Law Offices of Ezra Spilke
DOC #:
DATE FILED: 
                                                                               1825 Foster Avenue, Suite 1K
                                                                                  Brooklyn, New York 11230


                           MEMO ENDORSED
                                                                                           t: (718) 783-3682
                                                                                     e: ezra@spilkelaw.com
                                                                                         www.spilkelaw.com
                                                                      June 25, 2021
         BY ECF
         The Honorable Valerie E. Caproni
         United States District Court
         Southern District of New York
         40 Foley Square
         New York, New York 10007

         Re:    United States v. Velez et al., No. 19 Cr. 862 (VEC)
                Client: Michael Gonzalez

         Dear Judge Caproni:

                I write in response to the Court's order dated today. Mr. Gonzalez requests that the
         proceeding occur via videoconference due to the MDC's quarantine requirement.

                                                              Respectfully submitted,

                                                              /s Ezra Spilke
                                                              Ezra Spilke
                                                              (718) 783-3682
                                                              Counsel for Michael Gonzalez

         cc:    All counsel of record by ECF


      $SSOLFDWLRQ'(1,('DVPRRW7KH&RXUWXQGHUVWDQGVWKDWE\WKHGDWHRIWKHDSSHDUDQFHWKH0HWURSROLWDQ
      'HWHQWLRQ&HQWHU 0'& ZLOOQRORQJHUEHUHTXLULQJLQPDWHVWRTXDUDQWLQHXSRQUHWXUQIURPLQSHUVRQ&RXUW
      SURFHHGLQJV
      SO ORDERED.



                                 'DWH-X
                                 'DWH-XQH
      HON. VALERIE CAPRONI
      UNITED STATES DISTRICT JUDGE
